Citation Nr: 1426816	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for plantar fasciitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2004, with a period of reserve duty beforehand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2007, a statement of the case was issued in July 2009.  In July 2009, the Veteran requested an extension of time to file his substantive appeal.  The RO granted that request in February 2012, allowing an extra thirty days from that date, and a substantive appeal was received in February 2012.  

The Board notes the Veteran's claim of service connection for an acquired psychiatric disorder was previously characterized as service connection for PTSD.  As the record indicates several additional psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).
 
The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus was caused by or incurred in service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's hypertension was caused by or incurred in service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's 
plantar fasciitis was caused or incurred in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  Hypertension was incurred during the Veteran's active duty service, or may be presumed to have been so incurred.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

3.  Plantar fasciitis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

In its review of the record, the Board must determine whether the evidence is at least in relative equipoise, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Initially, the Board notes that Veteran's August 2003 pre-deployment assessment (contemporaneous with the beginning of his active duty period) and examination noted no problems.  As such, the presumption of soundness attaches to that period of service.  In addition, as the Veteran has service in Southwest Asia, the undiagnosed illness presumption under 38 C.F.R. § 3.317 is applicable; however as a threshold matter the Board notes that the Veteran has positive diagnoses for all his claimed disabilities, and therefore the presumptions does not apply.  It is also notable that, while service connection may be granted for disability resulting from a disease or injury incurred during a period of active duty for training (ACDUTRA), and the Veteran served on ACDUTRA between July 1992 and October 1992, service treatment records (STRs) are silent as to any pertinent complaints, treatment, or diagnoses during that time.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Tinnitus

The record contains no notations of tinnitus or hearing problems prior to active service.  A November 2004 post-deployment health assessment included reports of ringing in the ears, as well as loud noise exposure.  The Veteran explicitly reports tinnitus in a November 2004 report of medical assessment, just before separation.

The Veteran's June 2005 claim reported tinnitus onset in June 2004.  A January 2005 VA treatment record includes a diagnosis for tinnitus.  The next month, the Veteran told a VA physician that he noticed his tinnitus had been worse since returning from Iraq.  

On September 2005 VA audiological examination, the Veteran reported intermittent tinnitus for short durations while in Iraq that is now constant.  He also reported exposure to vehicle engines, gunfire, and explosions during service.  Several other VA treatment records include corroborating reports of exposure to mortar fire, small arms fire, and improvised explosive device (IED) explosions.  He also reported some occupational exposure to firearms noise, but indicated such was limited to his qualification tests as a police officer, and that he diligently used hearing protection.  No recreational noise was reported.  The examiner diagnosed him with bilateral tinnitus, and opined that it was at least as likely as not related to service, given his lay reports of onset during service.

As a threshold matter, the Board finds that there is no clear and unmistakable evidence rebutting the presumption of soundness.  The Veteran has also been formally diagnosed with bilateral tinnitus.  Moreover, he is fully competent to report exposure to noise from mortar fire, gunfire, and IED explosions, and noticing intermittent tinnitus during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Board finds no reason to question the veracity of his statements, they are probative evidence of in-service incurrence.  Finally, the only relevant medical opinion of record also indicates his tinnitus is likely related to service, citing to his report of onset during service.  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether tinnitus was incurred during active service.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) .

Hypertension

Nothing of record suggests the Veteran's hypertension pre-existed service.  In so finding, the Board acknowledges that the Veteran implicitly alleges such by asking to have his claim thereof considered on an aggravation theory of entitlement, and that a March 2003 report of medical history during reserve service indicates a "history of high blood pressure."  However, such notation does not amount to a clinical diagnosis, and the Veteran's own allegation of a preexisting condition is not probative.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a Veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service).  Therefore, the presumption of soundness is not rebutted, and he is presumed sound upon entering active service in August 2003.  

STRs include a February 2004 diagnosis of hypertension, noted as "okay for now."  Subsequent records show the Veteran was hospitalized in July 2004 for treatment of incredibly high blood pressure (256/180, 250/120, 155/102, 156/102).  The relevant records include a diagnosis of hypertension, which seemed to be controlled following treatment (with a reading of 144/87).  In his November 2004 report of medical assessment before separation the next month, he noted the July 2004 hospitalization for high blood pressure, and indicated that he was taking Lisinopril during service to control his blood pressure.  

Postservice treatment records include several diagnoses of hypertension dated from January 2005 onwards.  On September 2005 VA examination, he reported he had hypertension problems since processing in Fort Lewis.  His original claim indicated onset was around October 2003.  He also reported taking medication (Lisinopril) throughout his deployment to treat hypertension, and that he was medically evacuated to a field hospital in July 2004 due to "malignant hypertension."  The examiner recorded his blood pressure at 127/91, though the Veteran admitted to drinking a large cup of coffee prior to the appointment.  He was diagnosed with well-controlled hypertension.

The evidence of record clearly shows the Veteran currently has hypertension, and that he received several in-service diagnoses of such as well.  As the Veteran is presumed sound upon entry, such diagnoses demonstrate in-service incurrence of hypertension.  Furthermore, STRs indicate his diastolic blood pressure was predominantly over 100, and the Veteran has reported taking Lisinopril throughout his deployment, satisfying the criteria for manifestation to a compensable degree; therefore, his current hypertension was presumptively incurred in service.  38 C.F.R. § 4.104, Diagnostic Code 7101; 38 C.F.R. § 3.307(a)(3).  The Veteran has also been consistently diagnosed and treated for hypertension since separation, demonstrating continuity of symptomatology.  Absent any medical evidence to the contrary, the Board finds that the evidence is at least in relative equipoise as to whether his current hypertension began in service and has persisted (on both direct and presumptive bases).  Accordingly, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b).

Plantar Fasciitis

Prior to his period of active service, February 2003 private records from Dr. Mark Smith, D.P.M., show a diagnosis of plantar fasciitis.  A March 2003 physical examination during reserve service included a diagnosis of plantar fasciitis, and subsequent STRs show he was placed on a physical profile for such in April 2003.  However, STRs during his period of active service contain no complaints, treatment, or diagnoses related to plantar fasciitis.  The only potential indication of such is a notation in his November 2004 post-deployment health assessment that he experienced "[n]umbness or tingling in hands or feet."

On September 2005 VA examination, the Veteran reported sore feet for the past three to four years, and indicated he had seen a podiatrist who prescribed orthotics that he wore.  He indicated his condition "acutely worsened" overseas due to his military boots.  The examiner diagnosed him with chronic plantar fasciitis.

Postservice treatment records show that the Veteran received a VA diagnosis for plantar fasciitis in July 2006, and thereafter bilateral plantar fasciitis is noted several times, including in November 2006, and January 2007.  Private medical records also contain multiple diagnoses of left foot plantar fasciitis from Dr. Mark Smith, D.P.M.  An October 2008 letter from Dr. Smith indicates the Veteran was first diagnosed in February 2003 (as noted above), and opined that his condition was exacerbated during his deployment, citing to his daily use of military boots. 

The evidence clearly supports a current diagnosis of bilateral plantar fasciitis.  There is also clear and unmistakable evidence that a diagnosis of plantar fasciitis was made before active duty service.  However, in light of the Veteran's assertions regarding a worsening of foot problems during service and the October 2008 opinion by Dr. Smith that the disorder was exacerbated by the Veteran's deployment, the Board is unable to find that there is clear and unmistakable evidence that the preexisting plantar fasciitis was not aggravated during active duty service.   The presumption of soundness (which arises as a result of no defects noted on entrance examination) has therefore not been rebutted.  Accordingly, the legal conclusion which must be drawn is that the plantar fasciitis was incurred during active duty service.  Service connection is therefore warranted. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in July 2005 and March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection.


ORDER

Service connection is warranted for tinnitus.  Service connection is warranted for hypertension.  Service connection is warranted for plantar fasciitis.  To this extent, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, and has alleged several stressors in an August 2005 letter involving attacks, IEDs, mortar fire, small arms fire, and witnessing deaths and serious injuries.  However, a review of the record shows that no apparent action has been taken to verify these stressors.  

In addition, certain postservice psychiatric treatment records appear to remain outstanding.  The Veteran seemed to receive regular VA psychiatric treatment, but the most recent records of such are dated in December 2008, meaning there are potentially over 5 years of psychiatric treatment records not associated with the claims file.  Records of pertinent VA treatment are constructively of record, and must be obtained.

Finally, the Veteran's September 2005 VA examiner found no diagnosis of PTSD, but also failed to review the claims file, and the examination was conducted prior to the receipt of the vast majority of the evidence now of record.  Moreover, the examiner fails to address the Veteran's alleged stressors, or whether they may be related to fear of hostile military or terrorist activities.  Therefore, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete clinical records of all psychiatric treatment the Veteran has received since December 2008 from the Peoria, Illinois VA outpatient clinic (OPC). 

2.  Then, the AOJ should ask the Veteran for any additional information needed on his alleged PTSD stressors, and thereafter submit a request to the Joint Services Records Research Center (JSRRC) for any information that might corroborate the Veteran's reported stressors during service with the 724th Transportation Company, detachment 1, under the 24th Quartermaster Company/44th Corps Support Battalion, to include:

(a)  August 2003 suicide car bomber attack on the front gate of the Veteran's camp;

(b)  December 2003 IED explosion with small arms fire attack on a fuel convoy;

(c)  January 2004 report of near-constant mortar fire sustained after moving to Mosul Airfield;

(d)  April 9, 2004 witnessing of the death of Matthew Brown, Pfc. Goodrich, and Sgt. Elmer Krause;

(e)  April 30, 2004 incident wherein the Veteran was reassigned, and Sgt. Trevor Wine took his place on the fuel convoy, which was later struck by an IED causing Sgt. Wine to die from shrapnel wounds the next day;

(f)  August 22, 2004 incident where the Veteran saw Lt. Matthew Stovall was killed by an IED; and

(g)  IED strike on the convoy, close to time of separation, on his way to go home.

If the JSRRC responds that it is unable to comply with the request, the AOJ should produce a formal memorandum for the file documenting efforts to obtain this information, notify the Veteran, and associate a copy of the Veteran's notification with the file.

3.  Regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination.  The claims file must be reviewed in conjunction with the examination.  The AOJ must specify for the examiner any stressor(s) which have been corroborated or verified.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

(a)  Is a diagnosis of PTSD warranted under the DSM IV criteria?  If so, is it at least as likely as not (a 50 percent or better probability) causally related to any corroborated stressor during service?

(b)  Is it at least as likely as not that any uncorroborated stressors are related to a fear of hostile military or terrorist activity?  If so, is it at least as likely as not (a 50 percent or better probability) that such stressors would support a diagnosis of PTSD?

(c)  For each acquired psychiatric disorder diagnosed other than PTSD, is it at least as likely as not (a 50 percent or better probability) that such disorder is causally related to the Veteran's active duty service?

For the purposes of this examination, a "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale must be provided for all opinions offered.  In particular, if the opinion is that no psychiatric diagnosis is appropriate, the examiner should reconcile such finding with the several notations in VA psychiatric treatment records of anxiety disorder and PTSD.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


